Citation Nr: 1523595	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  10-40 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a compensable evaluation for bilateral tinnitus.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel







INTRODUCTION

The Veteran had active service in the Marine Corps from September 1967 to October 1967 and in the Army from May 1974 to June 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Jackson, Mississippi, regional office (RO) of the Department of Veterans Affairs (VA).  

This appeal was previously before the Board in November 2013, when entitlement to an evaluation higher than 10 percent for bilateral hearing loss and entitlement to a compensable evaluation for tinnitus was denied.  The Veteran appealed the denial of a compensable evaluation for tinnitus to the United States Court of Appeals for Veterans Claims (Court).  

In an October 2014 memorandum decision, the Court determined that the Board's denial of a compensable evaluation for tinnitus was clearly erroneous.  The part of the November 2013 Board decision that denied entitlement to a compensable evaluation for tinnitus was reversed, and the matter was remanded to the Board for the assignment of a 10 percent evaluation.  The Veteran did not raise any contentions of error with the portion of the November 2013 Board decision that denied entitlement to an increased evaluation for bilateral hearing loss, and that issue was not reviewed by the Court.  

The matter of entitlement to a compensable evaluation for tinnitus has now been returned to the Board for action consistent with the October 2014 decision. 



FINDINGS OF FACT

1.  The July 2008 Board decision that granted service connection for tinnitus failed to rebut the presumption of soundness; thus, deduction of a preexisting baseline level of tinnitus was clearly erroneous.  

2.  The Veteran has bilateral recurrent tinnitus. 


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for bilateral tinnitus have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87, Code 6260 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The Board finds that the duty to notify and duty to assist the Veteran has been met in this case.  He did not raise any VCAA deficiency before the Court, and the Court did not note any failure in the duty to notify or duty to assist in the October 2014 decision.  Therefore, any failures in the duty to notify or duty to assist are harmless error, as it has failed to result in any prejudice to the Veteran. 

Increased Evaluation

The Veteran contends that he is entitled to a 10 percent evaluation for his service connected tinnitus.  He argues that the 10 percent deduction for tinnitus that existed prior to aggravation in service is erroneous.  

Entitlement to service connection for tinnitus was established in a July 2008 Board decision.  

The July 2008 Board decision noted that tinnitus was not reported on the Veteran's entrance examination.  

The Board further noted that a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).  

Once it is established that a veteran is entitled to the presumption of soundness, it must be determined whether or not there is sufficient evidence to rebut this presumption.  Pursuant to 38 U.S.C.A. § 1111 (West 2014), there is a two-pronged test for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003. 

Based on the Veteran's testimony that he had tinnitus prior to entering active service, the July 2008 Board decision determined that the evidence clearly and unmistakably showed tinnitus existed prior to service.  However, the Board also found that there was not clear and unmistakable evidence that the tinnitus was not aggravated during service and service connection for tinnitus was granted on this basis.  

An August 2008 rating decision effectuated the Board decision.  In assigning the initial evaluation for tinnitus, this rating decision found that the medical evidence showed that the Veteran's tinnitus was 10 percent disabling upon his entry into active service.  The rating decision further noted that the preexisting level of disability is to be subtracted from the current level of disability when service connection is established on the basis of aggravation.  The zero percent evaluation for tinnitus was reached because the highest scheduler rating for tinnitus is 10 percent, and as the tinnitus was determined to already be 10 percent disabling before service, subtracting the current 10 percent rating from the preexisting 10 percent rating resulted in a zero percent evaluation.  See 38 C.F.R. § 4.88a, Code 6260.  

The Veteran appealed the zero percent evaluation to the Board.  The Board essentially adopted the reasoning of the August 2008 rating decision in the November 2013 decision, and the Veteran appealed that decision to the Court.  

The October 2014 Court decision noted that there is a difference between service connection based on aggravation and service connection that is granted when VA fails to rebut the presumption of soundness.  In the former, the condition would have been noted on the entrance examination, and would have then been aggravated during active duty.  When service connection is established on this basis, it is proper to subtract the preexisting level of disability from the assigned rating.  

However, the Court found that the July 2008 Board decision had granted service connection on the second basis.  Because both prongs of the test to rebut the presumption of soundness were not established by clear and unmistakable evidence, the Veteran was presumed to be sound when he entered service, and no deduction for the degree of disability existing at the time of entrance is to be made.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Therefore, the Court found the November 2013 decision to be clearly erroneous when it determined the 10 percent deduction and zero percent evaluation for tinnitus to be proper, reversed that portion of the Board decision, and remanded the matter to the Board to assign a 10 percent evaluation for tinnitus.  

The rating schedule states that a 10 percent evaluation is assigned for recurrent tinnitus.  See 38 C.F.R. § 4.88a, Code 6260.  As ordered by the Court, the Board finds that a 10 percent evaluation for tinnitus is established. 



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a 10 percent evaluation for bilateral tinnitus is granted.  




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


